IN THE SUPREME COURT OF THE STATE OF NEVADA


                          IN THE MATTER OF DISCIPLINE OF                          No. 83245
                          TODD M. LEVENTHAL, BAR NO. 8543.


                                                                                        FILED
                                                                                        JUN 1 7 2022
                                                                                      ELIZA9Tt*4 A. BROWId
                                                                                    CLERK OFNPf4:EME COURT
                                                                                   BY   5•
                                                                                        DEPLIc Y CLERK
                                                  ORDER OF SUSPENSION
                                      This is an automatic review of a Southern Nevada Disciplinary
                         Board hearing panel's recommendation that attorney Todd M. Leventhal be
                         suspended for one year, stayed for five years subject to certain conditions,
                         based on two violations of RPC 1.8(a) (conflict of interest: current clients:
                         specific rules),I
                                      As an initial matter, Leventhal argues the hearing panel erred
                         by denying his motion for summary judgment after one of the two subject
                         clients withdrew his grievance. Attorney "disciplinary proceedings are
                         generally treated as civil actions." In re Discipline of Arabia, 137 Nev., Adv.
                         Op. 59, 495 P.3d 1103, 1109 (2021). In a civil action, summary judgment is
                         appropriate "when the pleadings and other evidence on file demonstrate
                         that no genuine issue as to any material fact remains and that the moving
                         party is entitled to a judgment as a matter of law." Wood v. Safeway, Inc.,
                         121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (internal quotation marks
                         omitted). Because the State Bar has a duty to proceed with a disciplinary
                         action after the withdrawal of a client grievance if warranted, SCR 107, and
                         the record supports that a genuine issue of material fact remained disputed



SUPREME COURT                   'Pursuant to NRAP 34(f)(1), we have determined that oral argument
        OF
     NEVADA
                         is not warranted in this matter.
(0) 1947A    32lariciP
                                                                                                V?-19 330
                 as to whether Leventhal violated RPC 1.8(a),2 we conclude the hearing
                 panel properly denied Leventhal's motion. Cf. GES, Inc. v. Corbitt, 117 Nev.
                 265, 268, 21 P.3d 11, 13 (2001) (explaining that while a denial of a summary
                 judgment is not independently appealable, this court can review it de novo
                 in an appeal brought from the final judgment).
                             As to the challenged disciplinary recommendation, the State
                 Bar has the burden of showing by clear and convincing evidence that
                 Leventhal committed the violations charged. In re Discipline of Drakulich,
                 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995). We conclude that the panel's
                 findings of fact regarding only one violation of RPC 1.8(a) is supported by
                 substantial evidence and not clearly erroneous. See SCR 105(3)(b); Sowers
                 v. Forest Hills Subdivision, 129 Nev. 99, 105, 294 P.3d 427, 432 (2013).
                 Substantial evidence supports the panel's conclusion that Leventhal
                 borrowed a client's personal vehicle for more than one year without
                 obtaining a conflict of interest waiver and failed to return the vehicle after
                 numerous requests by the client, which forced the client to rent a vehicle for
                 his own use. However, substantial evidence does not support the panel's
                 finding that Leventhal violated RPC 1.8(a) in relation to his acceptance of
                 stolen property as collateral from a second client.
                             Turning to the appropriate discipline, we review the hearing
                 panel's recommendation de novo. SCR 105(3)(b). Although we "must . . .
                 exercise independent judgment," the panel's recommendation is persuasive.
                 In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). In


                       2The evidence included copies of text messages the client sent to
                 Leventhal. After the disciplinary hearing, Leventhal raised questions as to
                 whether some text messages were missing, thus providing an incomplete
                 history of the transaction underlying the disciplinary complaint. When he
                 moved for surnmary judgment, however, Leventhal did not assert any
SUPREME COURT    inaccuracy with the text message evidence.
      OF
   NEVAOA
                                                       2
101 1947A aatp


                                                           4
                determining the appropriate discipline, we weigh four factors: "the duty
                violated, the lawyer's mental state, the potential or actual injury caused by
                the lawyer's misconduct, and the existence of aggravating or mitigating
                factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
                1077 (2008).
                              Leventhal knowingly violated a duty owed to his client (failure
                to avoid conflicts of interest). The client suffered actual harm because he
                was without his personal vehicle for over a year. The baseline sanction for
                Leventhal's misconduct, before consideration of aggravating and mitigating
                circumstances, is suspension.       See Standards for Imposing Lawyer
                Sanctions,     Compendium of Professional Responsibility Rules and
                Standards, Standard 4.32 (Am. Bar Ass'n 2017) (Suspension is generally
                appropriate when a lawyer knows of a conflict of interest and does not fully
                disclose to a client the possible effect of that conflict, and causes injury or
                potential injury to a client."). The panel found and the record supports five
                aggravating circumstances (prior discipline,3 dishonest or selfish motive,
                pattern of misconduct, refusal to acknowledge the wrongful nature of the
                conduct, and substantial experience in the practice of law) and one
                mitigating circumstance (full and free disclosure to the disciplinary
                authority or cooperative attitude toward proceeding). Because we conclude
                that only one of the violations found by the panel is supported by substantial
                evidence, we conclude the panel's recommended discipline is too harsh.
                             Accordingly, we hereby suspend attorney Todd M. Leventhal
                from the practice of law for six months, stayed for five years subject to the



                      3This   factor is particularly aggravating, as Leventhal's prior
                discipline also involved a violation of RPC 1.8(a), in which Leventhal
                accepted personal and real property as payment from a client and then tried
SUPREME COUff   to evict the client from the real property while he was still representing her.
         OF
      NEVADA
                                                      3
101 I.447A
                 following conditions: (1) Leventhal must complete one additional hour of
                 Continuing Legal Education (CLE) credit in ethics and one additional hour
                 of CLE credit in law practice management every year during the stayed five-
                 year term; and (2) Leventhal must not receive a public reprimand or worse
                 during the five-year term. Additionally, Leventhal shall pay the costs of the
                 disciplinary proceeding, including $2,500 mandated by SCR 120(3), within
                 30 days from the date of this order. The State Bar shall comply with SCR
                 121.1.
                             It is so ORDERED.



                                                                                         , J.
                                                               Hardesty




                                                               Stiglich


                                                                                          J.
                                                               Herndon




                 cc:   Chair, Southern Nevada Disciplinary Board
                       Lipson Neilson P.C.
                       Bar Counsel, State Bar of Nevada
                       Executive Director, State Bar of Nevada
                       Admissions Office, U.S. Supreme Court


SUPREME COURT
     OF
    NEVADA
                                                       4
E0 1447A seggo

                                                           •